Citation Nr: 1542495	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating for a right foot stress fracture of the 5th metatarsal, including right foot bunionectomy, currently rated at 10 percent.

2.  Entitlement to an increased rating for migraine headaches, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the San Diego, California VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the VA Form 9, received by VA in May 2009, the Veteran stated that she wanted a hearing before a Travel Board. Before a Travel Board hearing could be scheduled, the Veteran notified the VA in December 2014 that she wanted a live videoconference hearing, instead of a Travel Board hearing. She again requested a video hearing in February 2015 correspondence with the VA. The VA notified the Veteran that she was scheduled for a video hearing to be held on April 16, 2015. The Veteran wrote a letter to the VA in March 2015 to ask that the video hearing be rescheduled for a later date. The VA notified the Veteran on July 20, 2015 that she was scheduled for a video hearing on September 10, 2015. The Veteran wrote to the VA in August 2015 to notify the VA that she would be unable to attend the September 10, 2015 video hearing at the San Diego VA RO, as she had moved from California to Bedford, Massachusetts. The Veteran asked that a video hearing be scheduled at a VA RO near her new home in Massachusetts. Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 U.S.C.A. § 7107 (West 2014). As the Veteran has requested a video hearing and has not been afforded such a hearing, remand is necessary to schedule the appellant for a video hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing, to be held at the closest available location to her new home in Bedford, Massachusetts.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




